Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed on 9/14/2020.
Claims 1-9 are presented for examination.  


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/14/2020 is being considered by the examiner. 

Drawings
The drawings received on 9/14/2020 are accepted.

Specification
The specification filed on 9/14/2020 has been accepted.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
		 
Claims 1-9 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more and thus do not satisfy the criteria for subject matter eligibility.
	Step 1
	Claim 1 is drawn to a system, Claim 8 to a method, Claim 9 to a storage medium. This is a process and machine categories, which are the statutory categories of invention. Thus, claim(s) fall(s) in one of the four statutory categories of invention.
	Step 2A Prong One: Yes
	Independent claim 1 substantially recites the limitations: 
a shop terminal that performs a checkout process of a product or a service; 
a customer terminal that performs information display and operation input that are related to the checkout process; 
and a control unit that causes a mobile terminal possessed by a customer to perform the information display and the operation input.

The 2019 PEG indicates that claims that recite matter that falls within the following enumerated groupings of abstract ideas should be treated as reciting abstract ideas (emphasis added):
 (a) Certain methods of organizing human activity—fundamental economic principles or practices (including sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 
Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Claims 1, 8 and 9 are directed to a judicial exception (i.e., an abstract idea) without significantly more. The identified limitations above are directed to steps for obtaining data and using data for presentation. These steps includes concepts performed in the human mind (including an observation, evaluation, judgment, opinion), and managing personal behavior or relationships or interactions between people, which are considered Mental Processes and Organizing Certain methods of organizing activity. 
That is, other than reciting “terminals and unit”, nothing in the claim element precludes the step from practically being performed in the human mind or a human using a pen and paper. 
	The claimed concepts above, under their broadest reason of interpretation covers subject matter viewed as Certain Methods Of Organizing Human Activity with the additional recitation of generic computer components. For example, the limitations  “causing a mobile terminal possessed by a customer to perform the information display and the operation input”, in this context allows a person to present data by writing on a paper. 

	Step 2A Prong Two: No
The 2019 PEG explains in its Summary that “a patent claim or patent application claim that recites a judicial exception is not “directed to” the judicial exception if the judicial exception is integrated into a practical application of the judicial exception.”
2019 PEG (footnotes removed): 
“Examiners evaluate integration into a practical application by: (a) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit, for example those listed below” 
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
an additional element effects a transformation or reduction of a particular article to a different state or thing;  and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	This is not an exclusive list, and there may be other examples of integrating the exception into a practical application.
	The courts have also identified examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea;
an additional element adds insignificant extra-solution activity to the judicial exception; and
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.”
Regarding claims 1-9, the additional elements recited in the claims beyond the judicial exception appear to be: terminals and unit. 
	Instead, the above identified additional elements add insignificant extra-solution activity to the judicial exception (e.g., Mere Data Gathering, Selecting a particular data source or type of data to be manipulated), see MPEP 2106.05(g).
Additionally, the above identified additional elements merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).
	Further, the above identified additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use, see MPEP 2106.05(e)
	In view of the above, under Step 2A (prong 2), Claims 1-9 do not integrate the identified abstract idea above into a practical application, do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are thus directed to an claims 1-9, the abstract idea is not integrated into a practical application and thus claims 1-9 are “directed to” a judicial exception. 

Step 2B: No
	The additional elements (e.g., terminal and unit) are not constructed by the specification as “significant more” than what is already known. Further, the additional elements are recognized by the courts as performing well-understood, routine, and conventional functions. Additionally, the examiner notes that applicant’s originally-filed specification does not go into any details about any special features relating to the claimed elements listed above, thereby the claimed elements are a generic and well-known in the industry; see specification [71-73], Fig. 11-12.
	Further, see MPEP 2106.05(f), “Other examples where the courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process include: i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); see MPEP 2106.05(d), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image ‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));”
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  
	Dependent claims 2-7 do not add “significantly more” to the eligibility of claims 1 8 and 9, and recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how does a program comprise causing a mobile terminal possessed by a customer.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al.  (U.S. Patent Publication No. 2018/0150817), in view of Balsan et al. (U.S. Patent Publication No. 2012/0310720) 

Regarding claims 1, 8 and 9, Han teaches an information processing apparatus comprising: 
a shop terminal that performs a checkout process of a product or a service (merchant terminal 312, [57]); 


Han teaches the user device 128 can be used to interact with a customer terminal (for example customer terminal 810) to perform certain transactions, such as a transaction using an NFC enabled device of the customer, [41]). Han does not explicitly disclose, however, Balsan teaches control unit that causes a mobile terminal possessed by a customer to perform the information display and the operation input, (The display 1107 includes display circuitry configured to display at least a portion of a user interface of the mobile terminal (e.g., mobile telephone). Additionally, the display 1107 and display circuitry are configured to facilitate user control of at least some functions of the mobile terminal).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention, to modify the system as disclosed by Han to include limitations as taught by Balsan in order to facilitate an automatic processing of the relevant information at a device, (Balsan, [5]).

Regarding claim 2, Han does not explicitly teach, however, Balsan teaches the control unit causes the mobile terminal to perform the information display and the operation input in response to acquiring identification information associated with the mobile terminal, (an authentication module 121 authenticates user equipment 101A for interaction with the offer/purchase management platform 115, [69]).

claim 3, Han does not explicitly teach, however, Balsan teaches the information processing apparatus according to claim 1, wherein when a predetermined operation is performed on the shop terminal, the control unit causes the mobile terminal to perform the information display and the operation input, (Once established, the user device 603 is caused to present (e.g., via a browser application) place information corresponding to the merchant. Content available as place information may include various promotions, advertisement, [129]). 

Regarding claim 4, Han teaches the control unit causes electronic payment in the checkout process to be performed on the mobile terminal, (NFC payment, [41]).
 
Regarding claim 5, Han teaches the payment object reader 120 communicatively coupled to a merchant device 116 and the user 126 can use the user device 128 to conduct NFC payment transactions through communication between the user device 128 and the payment object reader device 120.. the user device 128 can be replaced with a customer terminal coupled to the merchant terminal 116, [41]). Balsan teaches the control unit causes to perform the information display and the operation input on the mobile terminal, [129].

Regarding claim 6, Han does not explicitly disclose, however Balsan teaches when the control unit causes to perform the information display and the operation input on the mobile terminal, the control unit causes the customer terminal to display advertisement information, (the user goes to the POS terminal to redeem the selected coupons and 117A. The POS memory tag 117A directs a user interface enabled by a merchant portal 117B to a merchant redemption page and triggers opening of the user's coupon repository/wallet, [125]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Han and Balsan as applied to claim 1 above, in view of Bell et al. (U.S. Patent Publication No. 2020/0342432) 

Regarding claim 7, the combination does not explicitly teach, however, Bell teaches the control unit causes a plurality of mobile terminals to perform the information display and the operation input, and the shop terminal sequentially performs the checkout process corresponding to each of the plurality of mobile terminals, (the point-of-sale system provides a plurality of customer devices (e.g. customer devices 102, 104) each locally (or networked) coupled to a merchant terminal (e.g. merchant terminal 105) for processing multiple point-of-sale transactions concurrently, [37]).

It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention, to modify the system as disclosed by Han to include limitations as taught by Bell in order to save more time when performing multiple transactions, (Bell, [2]).




Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933.  The examiner can normally be reached on M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MILENA RACIC/Patent Examiner, Art Unit 3627       



/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627